[Cite as Griffin v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-204.]

                                                         Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




MARK GRIFFIN, SR.

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

             Case No. 2007-06918

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On November 6, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 4} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-06918                  -2-                    JUDGMENT ENTRY




                                    _____________________________________
                                    JOSEPH T. CLARK
                                    Judge
cc:


Douglas R. Folkert                    Mark Griffin, Sr., #300-430
Assistant Attorney General            Mansfield Correctional Institution
150 East Gay Street, 18th Floor       P.O. Box 788
Columbus, Ohio 43215-3130             Mansfield, Ohio 44901

MR/cmd
Filed January 11, 2010
To S.C. reporter January 25, 2010